Citation Nr: 0801668	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1967 to February 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

A March 2006 decision of the Board denied entitlement to an 
initial evaluation greater than 50 percent for post-traumatic 
stress disorder (PTSD).  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on an October 2006 Joint Motion for Court 
Remand (Joint Motion), the Court remanded the veteran's 
appeal to the Board.  

A letter was sent to the veteran and his attorney on December 
21, 2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  
Subsequently, the Board remanded the veteran's appeal to the 
RO in April 2007 for further development; it is now returned 
to the Board.

In correspondence to the RO dated in May 2007, the veteran's 
attorney raised the issue of entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability.  As review of the claims file reveals that 
no action has been taken with respect to this issue, it is 
referred to the RO for the appropriate development.


FINDING OF FACT

The veteran's PTSD is manifested by depression, restricted 
affect, anxiety, irritability, nightmares, intrusive 
thoughts, impaired judgment, complaints of memory loss and 
difficulty concentrating, and social avoidance.



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to an 
increased initial evaluation for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in May 2002 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in June 2002, 
December 2003, and June 2007; an addendum opinion was 
obtained in September 2007.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in October 2002, effective February 2002, and a 30 
percent disability evaluation assigned as of 


that date under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  By a January 2004 rating decision, 
that rating was increased to 50 percent disabling, also 
effective February 2002.  Under Diagnostic Code 9411, the 50 
percent rating criteria contemplate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

Assignment of a 70 percent evaluation is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

Finally, assignment of the maximum 100 percent evaluation is 
warranted where the disorder is manifested by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In this case, the evidence does not support an initial 
evaluation greater than 50 percent for PTSD.  The veteran's 
symptomatology, while considerable, is not indicative of 
social and occupational impairment so severe as to warrant a 
higher evaluation than that currently assigned.  On VA 
examination in December 2003, the VA examiner concluded that 
the veteran's symptoms had a moderately intensive impact on 
his occupational functioning.  Additionally, and perhaps more 
critically, the June 2007 VA examiner noted that the 
veteran's symptoms were mildly to moderately intense and 
causing mild to moderate impairment of his social 
relationships and occupational functioning.

The evidence of record does not reflect that the veteran has, 
during the appeal period, experienced suicidal ideations at 
any time, including on VA examination in June 2002.  There is 
no evidence that he engages in obsessional rituals or other 
acts which interfere with his routine activities.  There is 
no evidence that the veteran was ever disoriented, or was 
lacking in hygiene; on VA examination in December 2003 and 
June 2007, the veteran's hygiene was noted as being good, and 
fair, respectively.  Additionally, the veteran's speech was 
noted as being normal on most evaluations; although during 
the June 2007 VA examination the veteran's speech was noted 
as quick and hard to follow at times, however, it was noted 
that the veteran had a nervous affect and anxious mood.  In 
this regard, disturbances in motivation and mood such as 
anxiety are already contemplated by the currently assigned 50 
percent rating.

In part, the Joint Motion found that the Board inadequately 
discussed some of the veteran's other symptomatology not 
delineated by the 70 percent evaluation criteria.  
Specifically, this included "difficulty with concentration, 
focus, and memory" and "impaired judgment."  To that end, 
the evidence clearly reflects that the veteran has impairment 
in both cognitive abilities and judgment.  Beginning with the 
June 2007 VA examination and the September 2007 VA addendum 
opinion, it is clear that the veteran experienced trouble 
with memory, and it was noted to be related to his PTSD.  
However, both of these areas of impairment are contemplated 
by the currently assigned 50 percent evaluation, as they are 
specifically delineated in the pertinent criteria.  Moreover, 
the veteran's impaired judgment is, as noted during the 
December 2003 and June 2007 VA examinations, most frequently 
reflected in 


his continued alcohol abuse despite resulting medical 
problems and a concurrent diagnosis of hepatitis C.  Again, 
however, as noted in both of these examination reports, the 
level to which these symptoms affect the veteran's 
occupational and social functioning is mild to moderate, and 
does not rise to the level of severity required for a 70 
percent evaluation.  This moderately impaired judgment is 
also reflected in the veteran's comments during his January 
2002 private evaluation in which he stated he avoided friends 
that "would get him into trouble."

The evidence of record clearly shows that the veteran 
regularly experiences both anxiety and depression.  However, 
the extent to which he is affected by either of these 
conditions does not rise to the level that it affecting the 
ability to function independently, appropriately, and 
effectively.  On VA examination in December 2003, he reported 
being depressed and anxious "weekly;" although he reported 
some panic feelings, the evidence shows that these resulted 
from certain types of situations or from being around large 
and/or certain types of groups of people.  Further, the 
veteran's affect was noted, for example on VA examination in 
December 2003 and June 2007, to be nervous, and thus 
congruent to his anxious mood.  While this is an abnormal 
clinical finding, it is not necessarily indicative of 
severity warranting a 70 percent evaluation; as noted above, 
the currently assigned 50 percent evaluation contemplates 
both abnormal affect and disturbances of motivation and mood.

The veteran reported intermittent impaired impulse control.  
Specifically, he noted during the June 2007 VA examination 
that he had one episode where he "attacked" his wife; 
however, he related it to an adverse reaction to a new 
psychiatric medication.  Moreover, he generally stated that 
while he would have angry outbursts, and "threaten" others, 
he would not actually get into physical altercations.  With 
respect to the veteran's ability to establish and maintain 
effective relationships, in this case, the evidence reflects 
that the veteran has been married to his wife for over 25 
years and has a circle of friends.  However, even when the 
veteran's social functioning was thus documented as 
reflecting difficulty with social relationships, VA mental 
health professionals noted that the veteran's relationships 


with others were fair but infrequent, thus failing to 
indicate that the veteran was unable to establish and 
maintain his marriage and friendships.  

The Joint Motion indicated that remand was required in part 
due to "[t]he Board's failure to adequately address" the 
veteran's Global Assessment of Functioning (GAF) scores for 
the appeal period.  To that end, the Board notes that the 
veteran's GAF scores over the appeal period have ranged from 
48, as noted in a September 2006 VA outpatient treatment 
record, to 52, as noted during the June 2007 VA examination.  
For reference, a GAF score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job); a GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  

However, GAF scores are only one indication of the severity 
of a mental disorder.  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).  In this case, the symptomatology shown on the 
psychiatric evaluations of record do not reflect the more 
severe level of social and occupational functioning required 
for a 70 percent evaluation.  For example, during the 
September 2006 VA evaluation, when the GAF score of 48 was 
assigned, the veteran did not endorse the majority of 
symptoms indicative of a 70 percent evaluation, and noted 
that he had several hobbies including reading and playing 
musical instruments.  He also stated that he sometimes self-
isolated; however, social avoidance is a hallmark 
characteristic of several different rating levels within the 
criteria for service-connected PTSD; further, the VA mental 
health professional indicated that while self-isolation did 
occur, the veteran also "purposely remained active" in 
other pastimes.  Moreover, the majority of VA examinations 
reflect that the veteran has been married to his wife for 
over 25 years, spends time with two close friends, and was 
not employed partially due to physical ailments.  Ultimately, 
the evidence does not reflect the severity of occupational 
and social impairment required for a 70 percent evaluation.

To that end, the Joint Motion indicated that the Board "did 
not adequately discuss the findings indicating that [the 
veteran] is unemployable."  To that end, the veteran's 
attorney's May 2007 statement asserts that the veteran is 
essentially unemployable based on the GAF score of 48 
assigned during a September 2006 VA outpatient psychiatric 
evaluation.  The Board recognizes that a GAF score of 48 
indicates a significant level of social and occupational 
impairment.  However, while the majority of evaluations 
indicate that the veteran's PTSD causes interference with 
employability, none of them state that he is unemployable due 
to his PTSD. Even the veteran, during his September 2006 VA 
evaluation, noted that he was not working due both to his 
PTSD and to his back disorder, a nonservice-connected 
condition.  This notwithstanding, based on the evidence of 
interference with employment, in conjunction with the 
veteran's assertion that he is unemployable due to his PTSD, 
is sufficient for the Board to conclude that the veteran has 
raised an informal claim for a TDIU.  To that end, the issue 
of entitlement to TDIU has been referred in the Introduction 
section of this decision for the appropriate development, to 
include obtaining an opinion as to the veteran's 
unemployability due solely to his service-connected PTSD if 
determined to be required.

As noted above, the initial 50 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection.  After review of the evidence, there is no 
medical evidence of record that would support a rating 
greater than 50 percent for PTSD at any time subsequent to 
the effective date for service connection, February 5, 2002, 
as the objective documentation of the veteran's 
symptomatology has been consistent throughout the period in 
question.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because the medical evidence of record does not reflect 
symptomatology indicative of severe social and occupational 
impairment, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial evaluation greater than 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


